[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                FILED
                                                                   U.S. COURT OF APPEALS
                                            No. 11-15899             ELEVENTH CIRCUIT
                                        Non-Argument Calendar            APRIL 24, 2012
                                      ________________________            JOHN LEY
                                                                           CLERK
                              D.C. Docket No. 9:08-cr-80115-DTKH-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                               versus

KENNETH WINGFIELD, JR.,
a.k.a. Kenny,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (April 24, 2012)

Before BARKETT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Kenneth Wingfield, Jr., a prisoner proceeding pro se, appeals from the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to modify his term of

imprisonment. After review, we affirm.

      Wingfield pleaded guilty to one count of conspiracy to distribute five or

more grams of crack cocaine, in violation of 21 U.S.C. § 846, and one count of

possession with intent to distribute five or more grams of crack cocaine, in

violation of 21 U.S.C. § 841(a)(1). Because he had at least two prior felony

controlled-substance convictions, Wingfield’s presentence investigation report

applied the career offender guideline, U.S.S.G. § 4B1.1(b). As a career offender,

and based on the total amount of crack cocaine for the offenses, Wingfield received

a base offense level of 34. After a three-level reduction for acceptance of

responsibility, Wingfield’s guideline range was 188 to 235 months’ imprisonment.

      At Wingfield’s sentencing, the government stated that it would not object to

a reasonable variance in Wingfield’s sentence based on the Department of Justice’s

recent position that sentences for crack and powder cocaine offenses should be

equivalent. Had Wingfield been convicted of a powder cocaine offense, his

guideline range would have been 151 to 188 months’ imprisonment. The district

court accordingly sentenced Wingfield to 151 months’ imprisonment.

      In 2011, Wingfield filed a pro se motion to reduce his sentence under 18

U.S.C. § 3582(c)(2), based on retroactive amendments to the guidelines that


                                          2
lowered the base offense level for crack cocaine offenses.1 The district court

denied the motion, determining that Wingfield was ineligible for a reduction

because he was sentenced as a career offender. Wingfield now appeals.

       We review de novo a district court’s legal conclusions about the scope of its

authority under § 3582(c)(2). United States v. Moore, 541 F.3d 1323, 1326 (11th

Cir. 2008). Under § 3582(c)(2), a district court may modify a term of

imprisonment “in the case of a defendant who has been sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(2).

       Wingfield’s arguments are foreclosed by our precedent. A defendant

sentenced as a career offender, whose guideline range was not based on the offense

level for crack cocaine, is ineligible for a reduction under § 3582(c)(2). Moore,

541 F.3d at 1327 (holding that, when a defendant was sentenced as a career

offender under U.S.S.G. § 4B1.1, that defendant’s base offense level for his crack

cocaine offense did not play a role in the calculation of the guideline range and the

amendments did not lower the applicable guideline ranges). Moreover, United

States v. Booker, 543 U.S. 220 (2005), is inapplicable to § 3582(c)(2) motions, so

       1
        Wingfield also contended that his post-sentencing rehabilitation warranted a reduction
under § 3582(c)(2), but the district court found that argument meritless. Wingfield does not
challenge this ruling on appeal; he has accordingly abandoned his assertion. United States v.
Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998).

                                               3
Wingfield’s argument that the district court had the discretion to modify his

sentence under that section, despite his career offender status, is without merit.

Dillon v. United States, 130 S. Ct. 2683, 2693 (2010).

      AFFIRMED.




                                           4